Citation Nr: 1012526	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  98-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability for the period prior to 
May 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran has testified before Veterans Law Judges on two 
occasions, in July 2004 and December 2009.  Transcripts of 
both hearings are associated with the record.

The appeal was remanded for additional action by the RO in 
November 2004.

With respect to the evaluation of the Veteran's right knee 
disability, the Board notes that while the appeal was in 
remand status, the RO assigned a 100 percent evaluation for 
the period from May 13, 2009 to June 30, 2009, and a 30 
percent evaluation thereafter.  At his December 2009 
hearing, the Veteran stated that he was satisfied with the 
30 percent rating, and that he wished to pursue a higher 
rating for the period prior to May 13, 2009 only.  The issue 
as stated above reflects the Veteran's satisfaction with the 
current rating, and the Board's analysis will consider only 
the period prior to May 13, 2009.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD was not 
manifest in service and there is no competent medical 
evidence that an acquired psychiatric disorder other than 
PTSD is related to the Veteran's service.  

3.  For the period prior to December 18, 2007, the Veteran's 
right knee disability was manifested by pain, limitation of 
extension to 10 degrees and limitation of flexion to 100 
degrees.

4.  The Veteran underwent prosthetic replacement of the knee 
joint on December 18, 2007.

5.  For the period from December 18, 2008, to May 12, 2009, 
the Veteran's right knee disability was manifested by pain, 
and limitation of flexion to 100 degrees.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  For the period prior to December 18, 2007, the criteria 
for an evaluation in excess of 10 percent for right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes  5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2009).

4.  For the period from December 18, 2007 to December 17, 
2008, the criteria for a 100 percent evaluation for right 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2009).

5.  For the period from December 18, 2008 to May 12, 2009, 
the criteria for an evaluation of 30 percent, but no more, 
for right knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in July 1999 asked the Veteran to identify 
evidence pertaining to his claimed PTSD. 

In a November 2000 letter, the Veteran was advised that if 
he provided information concerning treatment from the 
Wilford Hall Medical Center, VA would attempt to obtain 
records of such treatment.  

In March 2005, the Veteran was advised that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim.  He was asked to identify relevant 
evidence.  The evidence necessary to support claims for 
service connection and increased ratings was discussed.  The 
Veteran was asked for specific information pertaining to his 
claim of entitlement to service connection for PTSD.  The 
evidence of record was listed.

In June 2005 the Veteran was provided with the status of his 
appeal.  He was told of efforts that had been made to obtain 
evidence regarding his PTSD stressors.

Except as discussed below, the content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during 
the pendency of his appeal such that the preadjudicatory 
notice error did not affect the essential fairness of the 
adjudication now on appeal.

With respect to VA's duty to assist, a VA psychiatric 
examination has been conducted, and the Board finds that the 
examination was adequate in that it was performed by a 
neutral, skilled provider who accurately recited the 
Veteran's history and discussed the rationale underlying 
opinions expressed.  Identified records have been associated 
with the record and reviewed in conjunction with the 
adjudication of these claims.  The Veteran has not otherwise 
identified any additional evidence or information which 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Finally, with respect to the Veteran's claim for a 
compensable evaluation for his right knee disability, the 
Board observes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

	Service Connection

As an initial matter the Board notes that the Veteran has 
not alleged that his claimed psychiatric disorder is the 
result of combat service.  Therefore, the combat provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records reflect that in 
October 1978 the Veteran was seen in therapy at the Mental 
Health Clinic at the Maxwell Air Force Base Regional 
Hospital.  An October 1978 Physical Profile Serial Report 
indicates that the Veteran was undergoing moderate 
psychological stress, preventing him from adequately 
performing in his present job situation.  Psychotherapy was 
recommended, with reevaluation after one month.

A November 1978 Physical Profile Serial Report notes that 
the Veteran had recuperated from his adjustment reaction and 
was no longer experiencing symptoms of depression.  He was 
released to work without restrictions.

In June 1979 the Veteran reported problems with finances and 
his girlfriend.  Subjectively, he noted mild situational 
depression, but indicated that he was no longer having sleep 
or appetite disturbance, which had lasted one week.  He 
denied suicidal ideation.  The impression was adjustment 
reaction of adult life with mild depression.  

In a March 1997 letter, M.A.G., M.D. indicated that he had 
seen the Veteran for dysthymic disorder from December 1992 
to March 1996.  He stated that there was never the slightest 
relationship between the Veteran's psychiatric problems and 
his military service.  

On VA psychiatric examination in April 1997, the Veteran's 
history was reviewed.  Following interview and mental status 
examination, the impression was intermittent explosive 
disorder.  

A June 1998 VA treatment record indicates that the Veteran 
would be referred to mental health for PTSD.  An August 1998 
treatment note indicates that the Veteran was experiencing 
anger and multiple stressors.  

In September 1998 the Veteran was seen for an initial 
interview.  The impression was rule out PTSD, rule out 
dysthymia, and alcohol abuse in remission.  On subsequent 
intake interview, the diagnosis was PTSD versus dysthymia.  
The provider noted that there was a relatively low level of 
military trauma.  He indicated that he would continue to 
interview the Veteran for additional military traumas.  

In October 1998 the VA provider referred the Veteran for 
testing, noting that such would help clarify the diagnosis.  
Following testing, a November 1998 report indicates that 
based on his self report, the Veteran met neither the 
criteria for PTSD nor major depression.  

In June 1999, following testing, diagnoses were major 
depression and paranoid personality disorder.

In January and July 2001, the Veteran submitted statements 
regarding his claimed stressors.  He was able to provide 
minute detail about the stressful events he claimed had 
resulted in PTSD.

During his July 2004 hearing, the Veteran provided testimony 
concerning his PTSD symptoms.  

In July 2005 the Veteran submitted additional statements 
regarding his claimed stressors.

On VA examination in May 2009, the Veteran's history and 
claims file were reviewed.  The examiner noted that the 
Veteran had been seen by mental health in service, in 
October 1978.  The encounter in June 1979 was also noted.  
The examiner indicated that his review of the record did not 
reveal that was prescribed psychiatric medications in 
service.  The Veteran reported that he had been seen by 
Butler County Mental Health Services but that those records 
were not available; he also reported treatment at 
Westchester Counseling Service.  He indicated that his 
current marriage had  lasted 30 years.  He stated that 
socialization primarily consisted of family.  He related 
that he liked to read and watch television.  He indicated 
that he used to drink but that he had been sober for about 
30 years.  He reported that he had been ordered to get 
treatment in service, and that he was suicidal but that 
someone walked in on him before he shot himself.  On mental 
status examination, the Veteran was pleasant and 
cooperative.  His thought process was fairly circumstantial, 
but there were no delusions or hallucinations.  His affect 
was not depressed or overly anxious.  There were no suicidal 
or homicidal ideations.  He was alert and oriented, and his 
memory was intact.  There were no intellectual deficits.  
There was no significant psychomotor retardation or 
agitation, and no panic attacks were noted.  He reported 
sleeping about six hours per night but complained of 
restless sleep.  He reported numerous different stressors.  
He described becoming highly anxious following an incident 
during which he attempted to disarm a subject and was jumped 
by her husband.  He stated that he was referred to mental 
hygiene, and was never permitted to be a supervisor again.  
He noted that he subsequently became distressed over marital 
problems and his father's health, and eventually requested a 
hardship discharge.  He reported that he started having 
nightmares about his military experiences once Desert Storm 
started.  He stated that he could not remember the details 
of his nightmares.  He stated that he was anxious most of 
the time, that he avoided crowds, and that he was 
hypervigilant and experienced hyperarousal and feelings of 
depression.  The diagnoses were anxiety disorder not 
otherwise specified and alcohol dependence in reported long 
term remission.  The examiner indicated that the Veteran did 
not meet the diagnostic criteria for PTSD, noting that the 
psychological problems experienced in service were 
adjustment problems that resolved with counseling as 
documented in the service records.  He concluded that the 
Veteran was not disabled from a psychiatric standpoint, and 
that it did not appear that he had the degree of any PTSD 
symptoms that could cause him clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  He concluded that the 
Veteran appeared to have legitimate anxiety, but that it was 
not caused by or a result of service.  He also concluded 
that the Veteran's current degree of emotional distress was 
not caused by or a result of PTSD related to service; 
rather, he noted that the diagnosis of adjustment disorder 
in service was situational and resolved prior to discharge, 
as substantiated by service records.

At his December 2009 hearing, the Veteran provided testimony 
regarding his claimed stressors.  He indicated that he 
received treatment in service.  He stated that he received 
counseling through VA.  

	PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a 
key element to establishing service connection is to show 
that Veteran does have the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  

In this case, although the record contains evidence showing 
psychiatric treatment, there is no definitive diagnosis of 
PTSD.  Rather, diagnoses contained in the record include 
intermittent explosive disorder, alcohol abuse in remission, 
major depression, and paranoid personality disorder.  The 
Board acknowledges that rule out PTSD was noted in September 
1998 and that the diagnosis after initial interview was PTSD 
versus dysthymia.  However, a VA provider determined in 
October 1998 that the Veteran met neither the diagnostic 
criteria for PTSD nor major depression.  Further, the May 
2009 VA examiner stated that the Veteran did not meet the 
criteria for a diagnosis of PTSD. He noted that the 
psychiatric problems noted in service resolved with 
counseling as documented in the service records.  He stated 
that while the Veteran appeared to have legitimate anxiety, 
it was not caused by or a result of service.  

The Board has considered the Veteran's own assertion that he 
has PTSD.  However, while he is competent to describe 
symptoms such as anxiety and depression, he is not 
necessarily competent to identify the specific underlying 
psychiatric disorder or disorder that is the source of those 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Thus, in determining 
whether he has PTSD, the Board places far more probative 
weight on the clinical findings of the VA health care 
specialist who conducted a thorough evaluation in May 2009.

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on 
this basis, his claim must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Acquired Psychiatric Disorder other than PTSD

To the extent that the Veteran claims that he has an 
acquired psychiatric disorder other than PTSD that is 
related to service, the Board observes that in March 1997, a 
private provider specifically stated that there was never 
the slightest relationship between the Veteran's psychiatric 
problems and his service.  At that time, he indicated that 
he had treated the Veteran for dysthymic disorder from 
December 1992 to March 1996.

Moreover, the May 2009 VA examiner stated that the Veteran's 
in-service psychological problems were adjustment problems 
that resolved with counseling.  He concluded that the 
Veteran was not disabled from a psychiatric standpoint and 
that the diagnosis of adjustment disorder in service was 
situational and had resolved prior to discharge.  He further 
indicated that while the Veteran appeared to have legitimate 
anxiety, it was not caused by or a result of service.   

The Board has again considered the Veteran's own statements 
concerning the etiology of this claimed symptoms.  However, 
the Board again finds that the opinions provided by neutral 
skilled providers to be more probative as to the question of 
a relationship between his current symptoms and his military 
service.  Consequently, the Board finds that the most 
probative evidence establishes that the post-service 
diagnoses are not related to the symptoms in service.  .

In summary, the evidence establishes that any current 
acquired psychiatric disorder is unrelated to symptoms 
documented in service.  Therefore, the claim of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD must also be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Evaluation of Right Knee Disability

Disability ratings are based upon schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco 
v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged 
ratings" are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In this case the Board has 
concluded that the disabilities in question have not 
significantly changed and that uniform evaluations are 
warranted for the period in question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

On VA examination in April 1997, the history of the 
Veteran's right knee disability was reviewed.  Physical 
examination revealed active and passive range of motion from 
five degrees of extension to 120 degrees of flexion.  The 
Veteran had pain with varus and valgus stress of the knee on 
the medial and lateral aspect.  There was no instability or 
crepitus.  There was no effusion.  There was no atrophy of 
the quadriceps muscles.  The examiner indicated that the 
history and examination were consistent with meniscal 
injury.

Private treatment records indicate that the Veteran 
underwent a Cortisone injection of his right knee in March 
1994.  In May 1994, he underwent arthroscopy, abrasion of 
chrondroplasty of patellofemoral joint and medial femoral 
condyle of the right knee.

In July 1998, tricompartmental degenerative joint disease 
was noted on X-ray.  The Veteran stated that he did not want 
total knee replacement yet.

In April 1999, the Veteran had range of motion from zero to 
110 degrees bilaterally.  There was no effusion.  There was 
no laxity, and Lachman's and McMurray's signs were negative.  
The assessment was mild osteoarthritis, right worse than 
left.  The Veteran reported that he planned to proceed with 
total knee arthroplasty at the end of the summer.  X-rays 
indicated some narrowing of the medial compartment with 
spurs at the margins consistent with disc degenerative 
changes.  Spurs were also seen at the patellofemoral joint.

A VA treatment record dated in July 2002 indicates that 
range of motion of the knees was from zero to 110 degrees, 
with some crepitus but no significant effusion.

On VA examination in April 2003, the examiner noted that the 
Veteran had undergone meniscectomy in 1973, and that his 
symptoms improved significantly post operatively for a few 
years.  The Veteran reported insidious onset of progressive 
pain and aching in the knee as well as occasional locking 
beginning in the late 1970s.  He stated that they symptoms 
worsened until the mid 1980s.  He indicated that he had 
corticosteroid injections which were minimally effective.  
The examiner noted that the Veteran underwent arthroscopic 
debridement in 1994, with temporary improvement of symptoms.  
The Veteran indicated that his symptoms had reoccurred and 
progressed to the point of nearly constant aching pain that 
inhibited standing, walking, and stair climbing.  The 
examiner noted that corticosteroid injections, Simvastatin 
injections, and physical therapy had failed.  He also noted 
that anti-inflammatory medication had not helped, and that 
the Veteran took Tylenol during the day and Tylenol #3 at 
night with modest improvement in symptoms.  He observed that 
the Veteran used a single point cane but did not have a 
brace or crutches.  The Veteran denied episodes of recurrent 
dislocation or subluxation.  He denied having missed work 
due to his knees, and stated that the last time he missed 
work was in 1999 because the job he had required more 
standing.  The examiner noted that functionally, the Veteran 
remained completely independent in terms of activities of 
daily living, self care, functional mobility, transfers, and 
ambulation.  The Veteran indicated that he had previously 
enjoyed bowling, softball, and golf, but that he had not 
been able to do those activities in the last five years due 
to progressive knee symptoms.  Physical examination revealed 
no evidence of acute joint inflammation.  There was 
tenderness to palpation, more pronounced at the lateral than 
medial facet.  Alignment was good.  Standing posture was 
normal.  Gait was slightly antalgic with trunk lifting 
towards and favoring the right lower extremity.  There was 
no unusual shoe wear or callous formation.  Range of motion 
was noted to be essentially full, with flexion to 120 
degrees.  Extension was also full.  Ligaments were intact 
and normal.  There was no instability.

At his July 2004 hearing, the Veteran indicated that his 
knee was  limited by pain.  He noted that his company had 
made accommodations and knew that he was unable to climb a 
lot of steps.  He stated that he was scheduled for knee 
replacement surgery, but was laid off before it could be 
undertaken.  He testified that he had instability in his 
knee and that the had to be careful because if would give 
way.  He stated that he had moved to a home with only one 
floor because of his knee problems.  He indicated that he 
had pain at 10 degrees of extension and 100 degrees of 
flexion.  He testified that his knee had become worse since 
his 2003 VA examination.   

In December 2007 the Veteran underwent unicompartmental 
right knee replacement.  In January 2008 his surgeon 
indicated that he could return to work on January 31, 2008.

In May 2009, the Veteran underwent revision of the right 
knee arthroplasty.  

At his December 2009 hearing, the Veteran testified that he 
had partial knee replacement in 2007 and that he eventually 
had revision in May 2009.  He indicated that he started 
using a knee brace in 2004 following a fall at work that 
injured his left knee.  He stated that from that time, his 
right knee required more support.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent evaluation is authorized if there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257. Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability. A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Under diagnostic code 5258, a 20 percent evaluation is 
warranted where there is dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  Diagnostic code 5259 provides for a maximum 
evaluation of 10 percent where there has been removal of the 
semilunar cartilage that is symptomatic.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees. Where flexion is limited to 15 degrees, a 30 
percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5055 provides criteria for evaluating 
impairment arising from the prosthetic replacement of a knee 
joint.  For one year following the implantation of a knee 
prosthesis, a 100 percent disability rating is assigned.  
Thereafter, the minimum disability rating which may be 
assigned, post-knee replacement is 30 percent.  A 60 percent 
disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  The minimum rating 
for prosthetic knee replacement is 30 percent.

	Period Prior to December 18, 2007

As noted previously, the Board is concerned in this case 
with the period prior to May 13, 2009.  During that period, 
the Veteran was rated as 10 percent disabled under 
diagnostic code 5259, which provides for a maximum 
evaluation of 10 percent where there has been removal of the 
semilunar cartilage that is symptomatic.

Having carefully reviewed the record, the Board finds that 
for the period prior to December 18, 2007, the currently 
assigned 10 percent rating is appropriate.  In that regard, 
the Board notes that for this period, range of motion of the 
Veteran's right knee was, at worst, limited to 10 degrees of 
extension and 100 degrees of flexion as stated at his July 
2004 hearing.  As such, there is insufficient evidence to 
support a higher evaluation based on limitation of motion.  
Furthermore, assigning a separate compensable evaluation 
based on limitation of motion would violate the regulatory 
prohibition against pyramiding under 38 C.F.R. § 4.14 
(2009).  See VAOPGCPREC 9-98 (August 14, 1998) (explaining 
that removal of semilunar cartilage may result in 
complications producing loss of motion).

The evidence for this period also reflects that there was no 
laxity and that Lachman's and McMurray's signs were 
negative.  Instability was not noted, and the Veteran 
specifically denied episodes of recurrent dislocation or 
subluxation.  Accordingly, a higher evaluation pursuant to 
diagnostic code 5257 is also not warranted.

The Board has also considered the possibility of a higher 
evaluation pursuant to diagnostic code 5258.  However, while 
the Veteran did report past instances of locking during his 
2003 examination, he specifically denied any history of 
dislocation, and the record does not otherwise show such a 
history.  Thus, an evaluation in excess of 10 percent would 
not be warranted under diagnostic Code 5258.

In essence, for the period prior to December 18, 2008, the 
Veteran's right knee disability was not productive of 
symptoms that would support an evaluation in excess of 10 
percent.  The Board has considered the Veteran's arguments 
with respect to this disability, and acknowledges that he is 
competent to report his symptoms and their perceived 
severity.  However, the more probative evidence consists of 
that prepared by neutral skilled professionals, and such 
evidence demonstrates that an evaluation in excess of the 10 
percent currently assigned to the right knee disability is 
not in order.  Accordingly, the Board finds that the 
disability does not more nearly approximate the criteria for 
a higher rating than those for the currently assigned 10 
percent rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

	Period from December 18, 2007

The Veteran underwent unicompartmental right knee 
replacement on December 18, 2007.  As such, his right knee 
disability warrants a 100 percent evaluation under 38 C.F.R. 
4.71a, Diagnostic Code 5055, which provides the rating 
criteria for a knee replacement with a prosthesis.  This 
diagnostic criteria directs that the 100 percent evaluation 
be in place for one year following implantation of 
prosthesis.  

Following the expiration of this one year period, the Board 
finds that the record does not demonstrate a degrees of 
residual weakness, pain or limitation of motion, so as to 
warrant a higher disability rating under the criteria of 
diagnostic codes 5256 (knee ankylosis), 5261 (limitation of 
leg extension), or 5262 (impairment of the tibia and 
fibula).  The preponderance of the evidence is also against 
assigning a 60 percent disability rating for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity during the period from December 18, 
2007, to May 12, 2009.

In this regard, the Board notes a January 2008 follow-up 
note indicates that he was doing well following his surgery, 
and that range of motion was from 5 to 120 degrees with the 
quadriceps strength in good alignment.  Some minimal 
tenderness was noted but x-rays revealed satisfactory 
prosthetic alignment without loosening, where, or fracture.  
In February 2008, it was noted that he had been experiencing 
increased pain since stepping into a hole, which was worse 
with weightbearing.  Examination revealed pain on valgus 
stress  testing with tenderness in several areas, but no 
significant instability.  X-rays also showed no significant 
change in the position of components, but there was evidence 
of an ossific density adjacent to the medial tibial plateau.  
He was given a sprain for what the examiner determined to be 
a MCL sprain.  In March 2008, it was noted that the pain had 
improved.  Examination revealed no instability and range of 
motion was found to be to 130 degrees with good quadriceps 
strength.  Some minimal medial tenderness was noted, and a 
mild right antalgic gait was observed.  However, x-rays 
continued to show good alignment of the prosthesis.

Thereafter, in September 2009, it was noted that he had been 
doing well until two weeks before when he suffered a repeat 
pelvis type injury of his right knee.  He noted increased 
pain, which was constant, and a feeling of giving way on 
steps.  Examination revealed no obvious effusion, and range 
of motion was from 0 to 120 degrees.  No pain was found on 
valgus stress test, but some tenderness was present over the 
anteromedial aspect of the knee.  The quadriceps were 
slightly week, but no significant crepitus was found.  X-
rays continued to show satisfactory alignment of the 
prosthesis.

Unfortunately, in February 2009, the Veteran reported that 
he continued to have increasing pain in his right knee that 
was not somewhat diffuse.  It was worse with weightbearing 
and he was using a brace.  Examination revealed satisfactory 
motion without deformity, but some trace effusion was found.  
There was some tenderness in several areas, but no 
instability.  X-rays at this time showed evidence of 
progressive collapse in the proximal tibia, which the 
examiner was concerned showed failure of the polyethylene 
tibial component.  Subsequent examination in March 2009 
revealed full extension and flexion to 100 degrees.  At this 
time, he did show significant instability to stressing of 
his lateral collateral ligament with collapse of the medial 
side.  However, his ACL appeared intact.  In May 2009, the 
Veteran underwent revision of the right knee arthroplasty.

The Board accepts that, throughout the period in question, 
the Veteran has experienced functional impairment, pain, and 
pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for higher 
evaluations under diagnostic codes 5256, 5261, or 5262.  
Furthermore, as repeated physical examination was negative 
for instability until the March 2009 examination, the Board 
finds that the preponderance of the evidence is against 
granting a separate compensable rating for the period from 
December 18, 2007, to May 12, 2009.  While the Board 
recognizes that staged ratings are permissible, the Board 
finds that even a temporary separate rating under diagnostic 
code 5257 is not warranted in light of the very brief period 
in which it was manifested.  The evidence also does not 
support a 60 percent disability rating for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity during the period from December 18, 2007, 
to May 12, 2009.  In reaching these conclusions, the Board 
has considered the Veteran's statements pertaining to this 
disability.  However, the more probative evidence consists 
of that prepared by neutral skilled professionals, and such 
evidence demonstrates that the currently assigned 
evaluations for this disability are appropriate.

	Extraschedular Consideration

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
right knee disability.   The evidence does not establish 
that it has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned 
evaluations).  Moreover, it does not establish that the 
Veteran's service-connected right knee disability 
necessitates frequent periods of hospitalization.  Notably, 
the Veteran has received a 100 percent evaluation following 
the 2007 and 2009 surgeries under the appropriate diagnostic 
criteria.  The Board additionally notes that the evidence 
for the period prior to the Veteran's 2007 surgery includes 
a denial by the Veteran that he had missed work due to his 
knees.  In light of the foregoing, the Veteran's claim does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability, for the period prior to December 18, 
2007, is denied.

Entitlement to an evaluation of 100 percent for right knee 
disability, for the period from December 18, 2007 to 
December 17, 2008, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 30 percent for right knee 
disability, for the period from December 18, 2007, to May 
12, 2009, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In McClendon, the Court of Appeals for 
Veterans Claims (Court) held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
Id. at 81.  In Duenas, the Court held that a VA examination 
is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of the claimed disability and (2) indicate that 
those symptoms may be associated with his active military 
service.  18 Vet. App. at 516.

Service treatment records indicate that the Veteran 
complained of a sore shoulder of three days' duration in 
August 1976.  He related that he had been lifting heavy 
objects prior to onset of symptoms.  He provided a history 
of injury to his right elbow during a judo session in 1971.  
Objectively, range of motion was full, with some pain.  The 
provider also noted tenderness on the anterior aspect of the 
right shoulder.  The assessment was sprained right shoulder.  
Medication was prescribed, and the Veteran was advised to 
return as necessary.  In July 1979, the Veteran certified 
that he had been informed of the option to waive physical 
examination upon separation.  He stated that he did not 
desire a medical examination in conjunction with his 
scheduled separation.

Following service, the Veteran received treatment for 
complaints related to his right shoulder.  A May 1991 
statement by D.A.F., M.D. indicates that the Veteran was 
seen for right shoulder pain and that the impression was 
rotator cuff tear.  

A VA treatment record dated in August 1998 notes the 
Veteran's report of a right shoulder injury in 1971.  He 
indicated that he spent two weeks in a sling, and that he 
had experienced pain on and off since then.  The assessment 
was tendonitis.  A March 1999 VA physical therapy report 
indicates the Veteran's report of shoulder problems since 
1971, worse over the previous two to three years.  

In July 2001 the Veteran submitted a statement from a former 
service colleague.  The author described training that 
involved using a rear arm bar hold to stand up and control a 
suspect.  He noted that the Veteran had expressed pain 
during the training and that his partner had released the 
hold.  He recalled that the Veteran received some kind of 
treatment or examination, but did not know where he was 
treated.  He recalled that the Veteran was in a sling 
following the incident.  

At his July 2004 hearing, the Veteran testified that his 
right shoulder was injured during a training incident in 
1971.  He stated that his arm was placed in a sling.  He 
noted that he did not seek treatment with the exception of 
an episode in 1976.  He stated that following service, the 
first time he sought treatment was in 1991 after he was 
reinjured while moving some furniture.

At his December 2009 hearing, the Veteran testified that he 
sustained an injury in 1971 and that he had experienced pain 
and limitation of motion since that time.  He noted that his 
first treatment following service dated to 1990 or 1991, and 
that he was seen by VA in 1996 for physical therapy.  He 
noted that he experienced symptoms related to his left 
shoulder directly following service and in the years 
thereafter.

Finally, the Board observes that in February 2010, the 
Veteran submitted an examination report produced by R.J.R., 
M.D.  Regarding the Veteran's history, Dr. R. noted the 
Veteran's report of a shoulder injury in 1971 and subsequent 
problems with his right shoulder.  He concluded that the 
injury as described by the Veteran could certainly later 
lead to posttraumatic degenerative arthritis and rotator 
cuff tear.  However, it appears that Dr. R. had the benefit 
of reviewing all pertinent records in reaching his 
conclusions.  

In light of the above discussion, the Board finds that there 
is sufficient evidence of a current disability, evidence 
suggesting an injury in service, and evidence indicating 
that such disability may be associated with service.  As 
such, the Board concludes that a comprehensive VA 
examination which includes a review of the complete record 
is warranted.  

Accordingly, this case is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed right shoulder 
disabilities.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's claimed right shoulder 
disabilities are related to any disease 
or injury in service.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2. The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3. Readjudicate the Veteran's claims, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


